Citation Nr: 0323690	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Navy from November 
1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 RO decision, which determined 
that new and material evidence had been received to reopen a 
claim of service connection for PTSD, and which denied 
service connection for PTSD (on the merits).

Even though the RO determined that new and material evidence 
was presented to reopen the claim, such is not binding on the 
Board, and the Board must first decide whether evidence has 
been submitted which is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).

The Board, hereinbelow, undertakes to adjudicate that 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

In November 2002, the veteran testified at a hearing held at 
the RO before the undersigned Acting Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.


FINDINGS OF FACT

1.  In an unappealed August 1991 rating decision, the RO 
denied the veteran's claim of service connection for PTSD; 
the evidence received since the August 1991 determination by 
the RO includes evidence that is not cumulative or redundant 
of evidence previously considered and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

2.  The veteran has a diagnosis of PTSD, symptoms of which 
are related to two in-service stressors.  

3.  There is credible evidence corroborating the occurrence 
of the two claimed in-service stressors.  


CONCLUSIONS OF LAW

1.  An August 1991 RO decision, which denied the veteran's 
claim of entitlement to service connection for PTSD, is a 
final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  

3.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

The veteran has been afforded a VA examination, in July 1998, 
to determine the nature of his PTSD.  He and his 
representative have been provided a Statement of the Case and 
Supplemental Statement of the Case, discussing pertinent 
evidence and laws and regulations related to the claim, which 
essentially notified them of the evidence needed in order for 
the veteran to substantiate his claim.  Moreover, the veteran 
testified at a hearing on this matter before the undersigned 
Acting Veterans Law Judge in November 2002.  There is no 
identified evidence that has not been accounted for, and the 
veteran's representative has been given the opportunity to 
submit written argument.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended. 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3,156(a)). However, this amendment is effective only for 
claims filed on or after August 29, 2001. Consequently, the 
current appeal will be decided under the old version of § 
3.156(a) as is outlined in the decision below.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
substantiate his claim.  The Board also finds, in light of 
the decision hereinbelow, that there is no prejudice to him 
by appellate consideration of the claim at this time without 
providing additional assistance to him in the development of 
his claim, as required by the VCAA, or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the present case, the veteran's claim of service 
connection for PTSD was previously denied by the RO in August 
1991.

The veteran did not perfect an appeal with regard to this 
decision, and it is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The last final disallowance of the veteran's claim in this 
case is the August 1991 RO decision.  As such, the Board will 
consider evidence submitted since this RO determination in 
order to determine whether that evidence is new and material 
to reopen the veteran's service connection claim.

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.
 
After a careful review of the evidence submitted since the 
August 1991 RO decision, the Board finds that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was neither of record at 
the time of the August 1991 RO decision, nor cumulative or 
duplicative of the evidence previously of record.  For 
example, the testimony of the veteran was not previously 
before the RO in August 1991.  Also, the additionally-
submitted VA and non-VA medical evidence shows current 
diagnosis of and treatment for PTSD.  Significantly, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
has furnished documentation to support the veteran's 
involvement in stressful incidents while in service.  

Thus, the Board finds that new and material evidence has been 
submitted since the August 1991 RO decision that denied 
service connection for PTSD, and that the claim is reopened.  
38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).  

The veteran contends that he has PTSD related to stressful 
incidents while serving in Vietnam.  Based on a careful 
review of the record, the Board finds that there is 
convincing evidence to substantiate the veteran's claim of 
service connection for PTSD.  

The veteran served on active duty in the Navy from November 
1968 to July 1970.  Service personnel records show that he 
served aboard the USS HULL from February 1969 to July 1970, 
including service in Vietnam.  He received the National 
Defense Service Medal and the Vietnam Service Medal with One 
Bronze Star.

In April 1998, the RO received the veteran's claim of service 
connection for PTSD.  

On a June 1998 PTSD questionnaire, the veteran described five 
stressors:  a "friendly fire" incident, in which the 
veteran alleges that nine American servicemen were killed; 
"hot gun" incidents; an incident in which two crewmembers 
were washed overboard; his exaggerated reaction to loud 
noises; and an incident in which he was threatened at 
knifepoint by other crewmembers.  (At the November 2002 
hearing, the veteran did not testify as to the last two of 
these stressors).  

The description of all five of these events, together with 
dates of occurrence and his assigned military unit, was 
forwarded to USASCRUR for verification in September 1998.  
USASCRUR replied in March 1999, enclosing command histories 
for the veteran's ship in service, as well as deck logs.  The 
deck log documents several "hot gun" instances (i.e., 
procedures whereby, as the result of misfires, clearing 
charges were fired through fouled bores), as well as a 
situation in which two crewmembers were washed overboard.  
They did not refer to any "friendly fire" incidents, 
although the veteran's ship did provide "harassment and 
intradiction fire" to support the First Marine Division from 
September 25 to October 15, 1969.  

On a July 1998 VA psychiatric examination, the veteran 
described his stressors to the examiner and indicated that he 
had been in combat.  The veteran reported that he had a 
particularly difficult time dealing with the friendly fire 
incident (as noted above, the ship's log book did not 
corroborate the veteran's story about the occurrence of a 
friendly fire incident).  He complained of having intrusive 
thoughts, nightmares, flashbacks, and psychological distress 
when reminded of his time in Vietnam.  He also avoided 
thinking about his stressors, or placing himself in 
situations in which he was reminded of them.  The examiner 
noted that the veteran had a restricted affect, a sense of 
foreshortened future, and detachment and estrangement from 
others.  The veteran described feelings of irritability, 
hypervigilance, an exaggerated startle response, diminished 
sleep, and decreased concentration.  

On mental status examination, the veteran appeared to be 
casually dressed with good grooming and hygiene.  There was 
no evidence of impairment in thought process or 
communication.  He was alert and oriented to person, place, 
and time.  He reported some short-term memory loss, probably 
related to his diminished concentration.  He also reported 
auditory hallucinations, outbursts of anger, suicidal 
ideation, and homicidal ideation.  He described suffering 
from panic attacks, feeling in a chronically depressed or 
anxious mood, and suffering from impaired impulse control.  
At times during the examination, his affect was tearful.  

The examiner noted, in the examination report, the 
description of the veteran's claimed stressors from his June 
1998 PTSD questionnaire.  The examiner stated that, "[a]ll 
of the PTSD symptoms which the veteran describes below are 
directly related to his in service stressors."  The 
diagnosis was that of chronic PTSD.  

The claims file also contains evidence, in the form of 
private treatment records, which show that the veteran 
attended therapy and counseling sessions for a psychiatric 
disability to include PTSD, prior and subsequent to the VA 
examination in July 1998.  On one of these records, from the 
Northern New England Clinical Associates, dated March 1998, 
the veteran was diagnosed with PTSD, related to his Vietnam 
experience.  The veteran has also received outpatient 
treatment for PTSD and other psychiatric problems at the VA 
Mental Hygiene Clinic since 1987.  

In sum, the veteran has a diagnosis of PTSD, symptoms of 
which are related to two in-service stressors, and the 
occurrence of these in-service stressors has been 
corroborated by credible evidence from the service 
department.  As the veteran's PTSD can be linked to 
documented in-service stressors, service connection for PTSD 
is warranted.  




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	L. J. WELLS-GREEN	
	Acting Veterans Law Judge, 
Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

